              Case 3:19-cv-03674-WHA Document 39 Filed 09/24/19 Page 1 of 2



 1   JOSEPH JARAMILLO (SBN 178566)
     jjaramillo@heraca.org
 2   NATALIE LYONS (SBN 293026)
     nlyons@heraca.org
 3
     HOUSING & ECONOMIC RIGHTS
 4   ADVOCATES
     1814 Franklin Street, Suite 1040
 5   Oakland, CA 94612
     Tel.: (510) 271-8443
 6   Fax: (510) 868-4521
 7   EILEEN M. CONNOR (SBN 248856)
     econnor@law.harvard.edu
 8
     TOBY R. MERRILL (Pro Hac Vice)
 9   tmerrill@law.harvard.edu
     JOSHUA D. ROVENGER (Pro Hac Vice)
10   jrovenger@law.harvard.edu
     KYRA A. TAYLOR (Pro Hac Vice)
11   ktaylor@law.harvard.edu
     LEGAL SERVICES CENTER OF
12
     HARVARD LAW SCHOOL
13   122 Boylston Street
     Jamaica Plain, MA 02130
14   Tel.: (617) 390-3003
     Fax: (617) 522-0715
15
     Attorneys for Plaintiffs
16
                                  UNITED STATES DISTRICT COURT
17
                                NORTHERN DISTRICT OF CALIFORNIA
18
     THERESA SWEET, ALICIA DAVIS, TRESA                    Case No.: 19-cv-03674-WHA
19   APODACA, CHENELLE ARCHIBALD,
     DANIEL DEEGAN, SAMUEL HOOD, and
20   JESSICA JACOBSON on behalf of themselves              PLAINTIFFS’ LOCAL RULE 7-3(B)
     and all others similarly situated,                    NOTICE
21

22                  Plaintiffs,

23                  v.

24   ELISABETH DEVOS, in her official capacity
     as Secretary of the United States Department of
25   Education,
26
            And
27
     THE UNITED STATES DEPARTMENT OF
28   EDUCATION,
                                                       1
     PLAINTIFFS’ RULE 7-3(B) NOTICE                               Case No.: 19-cv-03674-WHA
              Case 3:19-cv-03674-WHA Document 39 Filed 09/24/19 Page 2 of 2



 1                 Defendants.

 2

 3
            Pursuant to Civil L.R. 7-3(b), Plaintiffs give notice that they do not oppose Defendants’
 4
     Rule 12(b)(1) Partial Motion to Dismiss Count 2 of Plaintiffs’ Complaint, ECF No. 35.
 5

 6
                                                    Respectfully submitted,
 7
                                                    /s Joshua D. Rovenger
 8

 9                                                  Eileen M. Connor (SBN 248856)
10                                                  Toby R. Merrill (Pro Hac Vice)
                                                    Kyra A. Taylor (Pro Hac Vice)
11                                                  Joshua D. Rovenger (Pro Hac Vice)
                                                    LEGAL SERVICES CENTER OF
12                                                  HARVARD LAW SCHOOL
                                                    122 Boylston Street
13                                                  Jamaica Plain, MA 02130
14                                                  Tel.: (617) 390-3003
                                                    Fax: (617) 522-0715
15
                                                    Joseph Jaramillo (SBN 178566)
16                                                  Natalie Lyons (SBN 293026)
                                                    HOUSING & ECONOMIC RIGHTS
17
                                                    ADVOCATES
18                                                  1814 Franklin Street, Suite 1040
                                                    Oakland, CA 94612
19                                                  Tel: (510) 271-8443
                                                    Fax: (510) 280-2448
20
                                                    Attorneys for Plaintiffs
21

22

23

24

25

26
27

28
                                                    2
     PLAINTIFFS’ RULE 7-3(B) NOTICE                            Case No.: 19-cv-03674-WHA
